COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                          No. 08-15-00002-CR
                                               §
                    Appellant,                                   Appeal from the
                                               §
 v.                                                            409th District Court
                                               §
 DANIEL VILLEGAS,                                           of El Paso County, Texas
                                               §
                    Appellee.                                   (TC# 940D09328)
                                              §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s “Order Regarding State’s Designated Phone Calls.” We therefore affirm the trial

court’s “Order Regarding State’s Designated Phone Calls.” This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF DECEMBER, 2016.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.